Citation Nr: 1508608	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee (left knee condition). 

2. Entitlement to a compensable rating for Osgood-Schlatter's disease of the right knee (right knee condition).

3. Entitlement to service connection for drop foot. 

4. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.   

5. Entitlement to service connection for foot ulcers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in pertinent part, denied the Veteran's claim for increased rating for his service-connected left and right knee conditions. Subsequently, the Veteran's claims file was transferred to the RO in Detroit, Michigan.

In October 2009 and August 2011, the Detroit RO issued separate rating decisions denying the Veteran's claims of service connection for foot ulcers, drop foot and bilateral peripheral neuropathy. Those claims have been merged with the present appeal, and are before the Board for appellate review.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on January 6, 2015. A transcript of the hearing has been associated with the file. 

The issues of entitlement to service connection for a kidney disorder, a bladder/gull-bladder condition, renal disease, hypertension, diabetes, and heart problems, have been raised by the record in an August 2014 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran was afforded a VA Compensation and Pension (C&P) examination for his left and right knee condition in June 2008, almost seven years ago. Since then, the Veteran has been afforded no additional VA examinations regarding the severity of his knee conditions. The Board notes that throughout the claims period, the Veteran has continuously contended, to include in his testimony before the undersigned VLJ, that his left and right knee condition has been deteriorating and increasing in severity. Indeed, since the June 2008 examination, the evidence of record indicates that the Veteran's condition has progressively worsened, to include wearing knee braces, use of assistive devices such as a cane, amputation of the left lower extremity, flare-ups, instability and worsening pain. While the Veteran has submitted contemporaneous private medical records throughout the claims period, none of such records contain the objective testing required for the VA to determine the Veteran's present disability condition according to the proper diagnostic codes. 
 
VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination as to the current severity of the Veteran's service-connected left and right knee conditions is required to resolve the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996). The examination should also include an analysis regarding the relative loss in motion and function due to flare-ups and pain in both knees, as contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that VA medical examinations and opinions are necessary for the service connection claims regarding drop foot, foot ulcer and bilateral peripheral neuropathy of the lower extremities. See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). The Veteran has not yet been afforded any VA examinations regarding the nature and etiology of his claimed conditions, and how they relate to his military service. 

The Board notes that at the Veteran's January 2015 hearing before the undersigned VLJ, the Veteran asserted that all three of these aforementioned conditions are the result of injuries sustained while in service. Specifically, the Veteran contends that while in jump school, he injured (he claims fractured) his left foot, as well as sustained injuries to his knees (chipped bones) on various jump exercises. He claims that his drop foot and his bilateral peripheral neuropathy are a result of those injuries he sustained in service. The service treatment records (STRs) do confirm the Veteran's in-service injury to his right ankle and left foot. The Board further notes that contemporaneous private medical records reveal that the Veteran suffers from drop foot as well as peripheral neuropathy; however, no nexus opinion is of record. 

The Board notes that a May 2005 letter from one of the Veteran's private physicians attributed the Veteran's peripheral neuropathy to his, then recent, kidney transplant. However, the letter does not preclude other causes of the Veteran's peripheral neuropathy to include the injuries the Veteran sustained during service, and does not speak to aggravation. Consequently, the Board finds that the letter is not dispositive of a nexus finding for service connection, and that a VA examination is nonetheless necessary to determine the etiology of this condition.    

Likewise, the Veteran has asserted that he started experiencing mild foot ulcers in both feet prior to exiting his active duty service. Specifically, he stated that he experienced callouses on his feet, or hardened skin, during his military service. The Board notes that the private treatment records and the June 2008 VA examination both note the Veteran's continued struggle with foot ulcers. While, STRs do not note such injury, the Board finds that this is the type of injury that the Veteran, as a lay person, can observe and report competently about to establish an in-service injury. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Again, however, the record is devoid of any competent opinions regarding a nexus between that in-service incurrence and the Veteran's current condition. 

Consequently, the Board finds that additional medical development regarding the nature and etiology of the Veteran's food ulcers, drop foot and bilateral peripheral neuropathy is required for the VA to fulfill its duty to assist the Veteran. See McLendon, 20 Vet. App. 79, 81-82. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examinations to ascertain the nature and severity of the Veteran's service-connected knee conditions, to include a current diagnosis, and the nature and etiology of the Veteran's claimed drop foot, foot ulcer and bilateral peripheral neuropathy of the lower extremities, to include addressing whether the Veteran's disability began during service, is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

d. As part of the evaluation of the Veteran's orthopedic and musculoskeletal disabilities, the examiner(s) should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups. The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically). See DeLuca v. Brown, 8 Vet. App. 202 (1995)

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



